IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                        IN AND FOR NEW CASTLE COUNTY

REBECCA CLARK and JAMES                     )
SMITH, on behalf of themselves              )
and all others similarly situated,          )
                                            )
                       Plaintiffs,          )
                                            )
                v.                          ) C.A. No. 14C-02-188-JRJ CCLD
                                            )
STATE FARM MUTUAL                           )
AUTOMOBILE INSURANCE                        )
COMPANY,                                    )
                                            )
                       Defendant.           )

                              Date Submitted: March 30, 2015
                               Date Decided: June 23, 2015

                                        ORDER

         Before the Court is Defendant State Farm Mutual Automobile Insurance

Company’s (“State Farm”) Motion for Summary Judgment on Count I

(Declaratory Judgment) of Plaintiffs’ Complaint.

         1.     On February 20, 2014, Plaintiffs Rebecca Clark and James Smith, and

and others similarly situated (“Plaintiffs”), filed a Proposed Class Action

Complaint (“Complaint”) against State Farm, which included four counts: (1)

Declaratory Judgment; (2) Breach of Contract; (3) Bad Faith Breach of Contract;

and (4) Statutory Consumer Fraud.1 All four counts were based on Plaintiffs’

1
    Compl. (Trans. ID. 55029446).
                                            1
allegations that State Farm had improperly deducted statutory interest payments

from Plaintiffs’ Personal Injury Protection (“PIP”) coverage limits in their

automobile policies, in violation of 21 Del. C. § 2118B.2

      2.     On June 19, 2014, State Farm filed a Motion for Summary Judgment

(“June 19 Motion for Summary Judgment”). 3

      3.     On August 20, 2014, Plaintiffs filed a Motion for Leave to Amend

their Complaint pursuant to Superior Court Civil Rule 15(a).4               Count I of

Plaintiffs’ Proposed Amended Complaint (“PAC”) sought a declaratory judgment

against State Farm for improperly deducting statutory interest payments, a claim

identical to Count I of the Complaint.5 In Count II of the PAC, Plaintiffs sought a

declaratory judgment that State Farm violated 21 Del. C. § 2118B by adopting an

improper practice of delaying processing, payment, and denial of claims for PIP. 6

      4.     On October 14, 2014, the Court granted State Farm’s June 19 Motion

for Summary Judgment on all four counts of the Complaint (“October 14 Order”)7

because Plaintiffs advised the Court that they would not contest State Farm’s




2
  See id.
3
   See Defendant State Farm Mutual Automobile Insurance Company’s Motion for Summary
Judgment (Trans. ID. 55616863) (“Def.’s Mot. Sum. J.”).
4
  See Plaintiffs’ Motion for Leave to Amend the Complaint (Trans. ID. 55914810). See also
Plaintiffs’ Brief in Support of Their Motion for Leave to Amend the Complaint (Trans. ID.
55914810) (“Pls.’ Op. Br.”).
5
  Pls.’ Op. Br., Ex. A ¶¶ 26–33.
6
  Id. ¶¶ 34–43.
7
  See Oct. 14, 2014 Order Granting Summary Judgment (Trans. ID. 56191706).
                                           2
motion.8 On October 15, 2014, however, the Court modified the October 14 Order

by deferring ruling on Count I (Declaratory Judgment) until after the pending

Motion for Leave to Amend was resolved.9

       5.     On March 30, 2015, the Court denied Plaintiffs’ Motion for Leave to

Amend, finding that Plaintiffs failed to plead an immediate, or about to be

immediate, controversy between the parties. 10 The Court found Plaintiffs’ claim

for declaratory relief amounted to a request for an advisory or hypothetical

opinion.11

       6.     Thus, State Farm’s Motion for Summary Judgment on Count I of the

original Complaint is now ripe. In reviewing a motion for summary judgment

pursuant to Rule 56, the Court must determine whether any genuine issues of

material fact exist. 12 The moving party bears the burden of showing that there are

no genuine issues of material fact so that he is entitled to judgment as a matter of

law. 13 The Court must view all factual inferences in a light most favorable to the

non-moving party. 14 Summary judgment will not be granted if it appears that there




8
  Plaintiffs’ Oct. 8, 2014 Letter to the Court (Trans. ID. 56163554).
9
  See Oct. 15, 2014 Modified Order Granting Summary Judgment (Trans. ID. 56201342).
10
   Clark v. State Farm Mut. Auto. Ins. Co., 2015 WL 1518662, at *4 (Del. Super. 2015).
11
   Id.
12
   Super. Ct. Civ. R. 56(c); Wilm. Trust Co. v. Aetna, 690 A.2d 914, 916 (Del. 1996).
13
   Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
14
   Alabi v. DHL Airways, Inc., 583 A.2d 1358, 1361 (Del. 1990).
                                              3
is a material fact in dispute or that further inquiry into the facts would be

appropriate. 15

       7.     As noted above, Count I of the Complaint seeks a declaratory

judgment that State Farm was deducting statutory interest payments from PIP

limits in violation of 21 Del. C. § 2118B.16 Count I of the Complaint relies on a

theory the Plaintiffs are no longer pursuing. 17 Consequently, the Court finds that

there is no genuine issue of material fact in dispute with regard to Count I of the

Complaint.

       WHEREFORE, State Farm’s Motion for Summary Judgment on Count I of

the Complaint is GRANTED.

       IT IS SO ORDERED.

                                                    _____________________________
                                                    Jan R. Jurden, President Judge




15
   Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. Super. 1962), rev’d in part on procedural
grounds and aff’d in part, 208 A.2d 495 (Del. 1965).
16
   Compl. ¶¶ 26–33.
17
   Plaintiffs’ counsel confirmed this at oral argument on October 15, 2014, by advising the Court
that they were no longer pursuing Count I of the PAC, which was based on the theory that State
Farm deducted statutory interest payments from Plaintiffs’ PIP benefits, which is identical to
Count I of the Complaint. See Oral Arg. Tr. at 46–47 (Trans. ID. 56313425). See also Plaintiffs’
Oct. 8, 2014 Letter to the Court (Trans. ID. 56163554).
                                               4